Case 2:20-cv-10666-DSF-MRW Document 25 Filed 03/19/21 Page 1 of 1 Page ID #:639

                                                                              JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     CHIKA LIM,                          CV 20-10666 DSF (MRWx)
         Plaintiff,

                      v.                 JUDGMENT

     ALLSTATE NORTHBROOK
     INDEMNITY CO.,
         Defendant.



        The Court having granted Defendant’s motion for summary
     judgment,

        IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
     the action be dismissed with prejudice, and that Defendant recover its
     costs of suit pursuant to a bill of costs filed in accordance with 28
     U.S.C. § 1920.




     Date: March 19, 2021               ___________________________
                                        Dale S. Fischer
                                        United States District Judge
